Dewey, J.
The prayer of the defendants for instructions, that, if the party using the way asked permission to cross once within the twenty years, it would show that he did not enjoy the use of the way as of right, and thus break the continuity of possession, was, as it seems to us, sufficiently answered in the general instructions that had already been given by the court, in which it was stated that “ adverse use meant using the way as of right, without asking permission of any one, and not by permission.”
The evidence of such asking of permission to use the way on one or more occasions was very pertinent evidence, and bore directly upon the issue presented by the instruction of the court, that the jury must find that the use was without asking permission of any one. It was for the jury to judge from the evidence whether it was of such a character as established the fact that there was any use under an acknowledgment of right in the other party and by his permission. If so, then under the instructions that were given as to what would constitute an adverse use, the jury must have found against the title by adverse use.
The remaining portion of the instructions asked for, that, if the owners of the land over which the way passed objected to, or forbade such crossing once, before the right had been acquired, it would prevent the title being acquired, was made the subject of inquiry by the jury as to the facts, as we must presume upon the ground that the question of law, thus presented, was not one arising in the case, as it seems, from the finding of the jury was the fact; and therefore no exception lies to the omission of the judge to rule thereupon, supposing that his general instructions did not directly meet that point.

Exceptions overruled.